MEMORANDUM**
Yongmei Zhou, a native and citizen of China, petitions for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance of an immigration judge’s (“IJ”) decision denying her asylum, withholding of removal, and relief under the Convention Against Torture. We have jurisdiction under 8 U.S.C. § 1252. We grant the petition and remand.
Petitioner’s contention concerning the BIA’s streamlining procedures is foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 848 (9th Cir.2003).
Because the IJ relied on mere speculation and conjecture in making its adverse credibility finding that petitioner had not been forced to abort a pregnancy before arriving in the United States, see Wang v. INS, 352 F.3d 1250, 1256 (9th Cir.2003), we conclude the IJ’s credibility determination is not supported by substantial evidence, and we deem petitioner’s testimony credible. See He v. Ashcroft, 328 F.3d 593, 603-04 (9th Cir.2003).
Neither the BIA nor the IJ considered whether petitioner’s testimony, if credible, would be sufficient to establish eligibility for the relief she requests. We therefore remand to the BIA for proceedings consistent with this memorandum. See He v. Ashcroft, 328 F.3d at 604; INS v. Ventura, 537 U.S. 12, 16-17, 123 S.Ct. 353, 154 L.Ed.2d 272 (2002) (per curiam).
PETITION FOR REVIEW GRANTED; REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.